Citation Nr: 0006837	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-04 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a respiratory 
disorder, to include emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

It should be noted that this case was originally developed on 
the additional issue of entitlement to a permanent and total 
disability rating for pension purposes.  By a rating action 
dated in June 1998, the RO, granted a permanent and total 
disability rating for pension purposes.  This action is 
considered to be a full grant of benefit sought on appeal for 
this issue.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current acquired psychiatric disorder to service.

2.  There is no competent medical evidence which links the 
veteran's current back disorder to service.

3.  There is no competent medical evidence which links the 
veteran's current respiratory disorder, to include emphysema, 
to service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

2.  The claim for entitlement to service connection for back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

3.  The claim for entitlement to service connection a 
respiratory disorder, to include emphysema, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection may also be granted for a 
chronic disease, i. e. a psychosis or arthritis, if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

I.  An Acquired Psychiatric Disorder

The service medical records reveal that, at the time of 
examination for entrance into active service, in November 
1972, the psychiatric evaluation was indicated to have been 
normal.  A service medical record dated in May 1973 includes 
an impression of slight character disorder.  At the time of 
the July 1974 separation medical examination, the veteran 
gave a history of nervous trouble.  The examination 
clinically evaluated the veteran's psychiatric condition as 
normal.  

The veteran received intermittent treatment at VA and private 
facilities for several disorders from 1992 to1997.  These 
records show that he was evaluated at a private facility in 
April 1995.  At that time anxiety was noted.  A private 
treatment record dated in May 1995 included assessments of 
anxiety attack and hyperventilation.  A summary of Department 
of Veterans Affairs (VA) hospitalization dated from February 
1996 to March 1996 includes diagnoses of depressive disorder, 
not otherwise specified, and alcohol dependence, in 
remission.  A summary of VA hospitalization dated from March 
1996 to April 1996 included diagnoses of Axis I generalized 
anxiety disorder, alcohol dependence early full remission, 
intermittent explosive disorder (provisional) and Axis II 
personality disorder, not otherwise specified (provisional).  
A VA outpatient treatment record dated in May 1997 included 
diagnostic impressions of rule out bipolar disorder and a 
history of generalized anxiety disorder with depression.

A VA psychiatric examination was conducted in May 1997.  At 
that time, the veteran reported complaints of constant 
irritability, poor sleep, back and joint pain, little 
appetite, poor relations with others, bad memory, numerous 
pain related physical complaints, and severe headaches 
accompanied by light and noise sensitivity.  The diagnoses 
were Axis I, alcohol dependence in sustained full remission, 
generalized anxiety disorder, rule-out post traumatic stress 
disorder, and Axis II, personality disorder, not otherwise 
specified.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe psychiatric 
symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

To summarize, the service medical records show that the 
veteran was noted to have a slight character disorder in 
April 1973.  However, there was no diagnosis of an acquired 
psychiatric disorder during service.  Additionally, the 
separation examination clinically evaluated his psychiatric 
condition as normal.  The first post service evidence of an 
acquired psychiatric disorder was in the 1990s mans years 
after service.

The recent VA examination showed a diagnosis of an anxiety 
disorder.  However, the veteran has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record which establishes a nexus between his 
current acquired psychiatric disorder and his period of 
active duty.  Accordingly, the claim is not well grounded and 
must be denied. 

II. Back Disorder 

The service medical records, including a separation medical 
examination conducted in July 1974, do not show any 
complaints or findings regarding the back or spine. 

The veteran received intermittent treatment at VA and private 
facilities for several disorders from 1992 to1997.  A private 
hospitalization dated in January 1993 included a diagnosis of 
Axis III, a history of increased back pain.

A VA general medical examination was conducted in November 
1994.  At that time, the veteran gave a history of 
degenerative joint disease of the lumbar spine.  He also 
reported complaints of back pain.  The examination of the 
musculoskeletal system back pain.  X-rays of the lumbar spine 
revealed minimal to moderate degenerative changes of the 
lumbar spine.  The examiner diagnosis was degenerative disc 
disease by history.

Subsequently, the veteran was evaluated on several occasions 
for his back. A summary of private hospitalization dated in 
December 1995 includes a diagnosis of degenerative arthritis.  
A VA outpatient treatment record dated on May 28, 1997, 
includes a diagnosis of intervertebral lumbar disc disorder.

A VA examination was conducted in June 1997.  At that time, 
the veteran reported complaints of chronic low back pain, 
which began approximately 10 years previously and was 
progressively worsening.  He also reported that he felt like 
his legs would give out, which was a daily occurrence.  On 
examination of the musculoskeletal system, the veteran had 
discomfort on getting on and off the table.  The back showed 
limited flexibility with forward flexion of 60 degrees and 
extension backward to 0 degrees.  X-rays of the lumbar spine 
were within normal limits.  The diagnosis was chronic low 
back pain.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe back pain, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

To summarize, the service medical records reflect no finding 
diagnostic of a chronic back disorder.  The first post 
service medical of evidence record pertaining to the back was 
in the 1990s, many years after service.  The veteran has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record which establishes a 
relationship between his current back disorder and his period 
of active duty.  Accordingly, the claim is not well grounded 
and must be denied. 

III.  A Respiratory Disorder, to Include Emphysema

The service medical records show that the veteran was seen at 
the dispensary in June 1973 for left-sided chest pain.  He 
was seen at the emergence room in April 1974 for stomach 
complaints.  At that time a N. G. tube was used.  A chest x-
ray showed no pertinent abnormality.  The July 1974 
separation medical examination clinically evaluated the lungs 
and chest as normal.  A chest x-ray was negative.

A summary VA hospitalization dated from February 1992 to 
March 1992 contains a diagnosis of chronic obstructive 
pulmonary disease.  Subsequently, the veteran received 
intermittent treatment evaluations at private and VA 
facilities for various disorders.

A VA examination was conducted in June 1997.  At that time, 
the veteran reported complaints of shortness of breath on 
exertion, tightness in his chest, and being unable to catch 
his breath at times.  He stated that he smokes one pack of 
cigarettes per day.  On examination of the respiratory 
system, the chest was clear.  Chest X-rays were indicated to 
have been normal.  It was noted that that pulmonary function 
tests were ordered, but that the veteran failed to report for 
said examination.  The examiner concluded that a diagnosis 
could not be substantiated.  The veteran in his substantive 
appeal indicated that he was never notified of the pulmonary 
function test.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe respiratory 
symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992);  

In this case, the service medical records indicate that the 
veteran was seen on one occasion in June 1973 for chest pain.  
However, a respiratory disorder was not diagnosed at the 
time.  Additionally, the remainder of the service medical 
records show no pertinent complaint or finding.  X-rays taken 
at the time of the separation examination showed no 
abnormality.  The first post service evidence of a 
respiratory disorder was in 1992 when chronic obstructive 
pulmonary disease was diagnosed by the VA.  This is many 
years after service.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
establishes a relationship between his respiratory disorder, 
most recently diagnosed as chronic obstructive pulmonary 
disease and his period of active duty.  Accordingly, the 
claim is not well grounded and must be denied.


ORDER

The claims for entitlement to service connection for an 
acquired psychiatric disorder, a back disorder, and a 
respiratory disorder, to include emphysema, are denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

